                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR17-0310-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MATTHEW HARBERT,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order
16   of forfeiture (Dkt. No. 43). The Government seeks forfeiture to the United States as to the
17   following property:
18      1. Dell Laptop #8842982654;
19      2. Alcatel cellular telephone;
20      3. ZTE-Qlink cellular telephone;
21      4. Toshiba external hard drive #MK8034GSX;
22      5. External hard drive #EX1SA1YSKG;
23      6. Targus USB drive #1009007005;
24      7. Two unlabeled USB drives;
25      8. External hard drive #8SSH20D77046W2MP53AET42; and
26      9. Three Sandisks.


     ORDER
     CR17-0310-JCC
     PAGE - 1
 1          The Court, having considered the Government’s motion and the relevant record, hereby

 2   FINDS that entry of a final order of forfeiture is appropriate for the following reasons:

 3      1. On December 6, 2017, Defendant was charged by indictment with one count of

 4          possession of child pornography in violation of 18 U.S.C. §§ 2252(a)(4) and 2252(b)(2),

 5          (Dkt. No. 10 at 1–2);

 6      2. On October 29, 2018, Defendant pled guilty to the charged offense of possession of child

 7          pornography, (Dkt. No. 24);

 8      3. On May 21, 2019, the Court entered a preliminary order of forfeiture finding the above-
 9          listed property forfeitable pursuant to 18 U.S.C. § 2253(a) and forfeiting Defendant’s
10          interest in it, (Dkt. No. 37);
11      4. Thereafter, the United States published notice of the pending forfeiture as required by 21
12          U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C), (Dkt. No. 42),
13          and also attempted to provide notice to a potential claimant as required by Federal Rule
14          of Criminal Procedure 32.2(b)(b)(A), which was returned as undeliverable, (Dkt. No. 43-
15          1 at 1–2, 4–6); and
16      5. The time for filing third-party petitions has expired, and none were filed.
17          Given the Court’s findings, the Court hereby GRANTS the motion (Dkt. No. 43) and
18   ORDERS that:

19      1. No right, title, or interest in the above-listed property exists in any party other than the

20          United States;

21      2. The above-listed property is fully and finally condemned and forfeited, in its entirety, to

22          the United States; and

23      3. The United States Department of Homeland Security, and/or its representatives, are

24          authorized to dispose of the property in accordance with the law.

25          //

26          //


     ORDER
     CR17-0310-JCC
     PAGE - 2
 1         DATED this 30th day of December 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR17-0310-JCC
     PAGE - 3
